          Case
           Case1:19-cv-11711-LJL
                 1:19-cv-11711-LJL Document
                                    Document43-1
                                             44 Filed
                                                 Filed 06/11/20
                                                       06/11/20 Page
                                                                Page 12 of
                                                                        of 910



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
ERIC FISHON, ALICIA PEARLMAN, and PATRICK :
YANG, individually and on behalf of all others similarly :
situated,                                                              :
                                    Plaintiffs,                        :   19-cv-11711 (LJL)
                        -v-                                            :
                                                                       :
                                                                           AMENDED
 PELOTON INTERACTIVE, INC.,                                            :
                                                                       :
                                                                           PROTECTIVE ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

LEWIS J. LIMAN, United States District Judge:

        WHEREAS all of the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that
will be exchanged pursuant to and during the course of discovery in this case;
        WHEREAS, the Parties, through counsel, agree to the following terms;
        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords only
extends to the limited information or items that are entitled, under the applicable legal principles,
to confidential treatment;
        WHEREAS, the Parties further acknowledge that this Protective Order does not create
entitlement to file confidential information under seal; and
        WHEREAS, in light of these acknowledgements, and based on the representations of the
Parties that discovery in this case will involve confidential documents or information the public
disclosure of which will cause harm to the producing person and/or third party to whom a duty of
confidentiality is owed, and to protect against injury caused by dissemination of confidential
documents and information, this Court finds good cause for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;
         IT IS HEREBY ORDERED that any person subject to this Protective Order—including
without limitation the parties to this action, their representatives, agents, experts and consultants,
all third parties providing discovery in this action, and all other interested persons with actual or
constructive notice of this Protective Order—shall adhere to the following terms:
        1.      Any person subject to this Protective Order who receives from any other person
subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced



                                                                                      Exhibit 1, Page 2
         Case
          Case1:19-cv-11711-LJL
                1:19-cv-11711-LJL Document
                                   Document43-1
                                            44 Filed
                                                Filed 06/11/20
                                                      06/11/20 Page
                                                               Page 23 of
                                                                       of 910



or disclosed pursuant to and in course of discovery in this action) that is designated as
“Confidential” or “Highly Confidential” pursuant to the terms of this Protective Order
(hereinafter “Confidential Discovery Material”) shall not disclose such Confidential
Discovery Material to anyone else except as expressly permitted hereunder.
       2.      The person producing any given Discovery Material may designate as
Confidential only such portion of such material the public disclosure of which is either restricted
by law or will cause harm to the business, commercial, financial or personal interests of the
producing person and/or a third party to whom a duty of confidentiality is used and that consists
of:
                (a) previously nondisclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee
payments, sales reports, and sale margins);
             (b) previously nondisclosed material relating to ownership or control of any
non-public company;
             (c) previously nondisclosed business plans, product development information, or
marketing plans;
               (d) any information of a personal or intimate nature regarding any individual; or
               (e) any other category of information hereinafter given confidential status by the
Court.
        3.      The person producing any given Discovery Material may designate as Highly
Confidential only such documents, testimony, information or other things that the Designating
Party believes, in good faith, contain information the disclosure of which is likely to cause
substantial harm to the competitive position of the Designating Party, contain information
subject to the right of privacy of any person, or contain information alleged to be a trade secret.
       4. With respect to the Confidential or Highly Confidential portion of any Discovery
Material other than deposition transcripts and exhibits, the producing person or that person’s
counsel may designate such portion as “Confidential” or “Highly Confidential” by: (i) stamping
or otherwise clearly marking as “Confidential” or “Highly Confidential” the protected portion in
a manner that will not interfere with legibility or audibility as detailed below in 4(a), 4(b), and
4(c); and (ii) producing for future public use another copy of said Discovery Material with the
confidential information redacted.
                (a) For information in documentary form (e.g., paper or electronic documents,
including TIFF images but excluding written discovery and transcripts of depositions),
designation shall be made by placing the legend “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” on each page of any document or TIFF image that contains protected
material prior to production; if only a portion or portions of the material on a page qualifies for
protection, the designating Party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins). Notwithstanding the foregoing, Excel documents
or any other type of electronically stored information produced in native format (“Natively
Produced ESI”) containing “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” information


                                                                                 Exhibit 1, Page 3
        Case
         Case1:19-cv-11711-LJL
               1:19-cv-11711-LJL Document
                                  Document43-1
                                           44 Filed
                                               Filed 06/11/20
                                                     06/11/20 Page
                                                              Page 34 of
                                                                      of 910



 need not be produced using a means sufficient to ensure that every page of such document,
 when printed, contains the appropriate mark or stamp. Instead, the designating Party shall use
 reasonable means to designate as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” such
 Natively Produced ESI, including where applicable and/or practicable, by (1) producing a TIFF
 placeholder image corresponding to the Natively Produced ESI that includes the
 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” mark; (2) including
 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the file name of the Natively
 Produced ESI; or (3) including “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the
 label of the media or in the production letter for the Natively Produced ESI.
                (b) For written discovery in which “CONFIDENTIAL” or “HIGHLY
 CONFIDENTIAL” information is incorporated in answers to interrogatories, responses to
 requests for admission, or other written discovery, the designating Party must affix the legend
 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the first page of the written discovery
 and on each page containing answers or responses that contain such designated material.
                 (c) For information produced in tangible non-paper media (e.g., videotape,
 audiotape, compact discs, DVDs, flash drives, and computer disk), designation shall be made
 by affixing in a prominent place on the exterior of the container or containers in which the
 information or item is stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 In the event a receiving Party generates any “hard copy,” transcription, or printout from any
 such designated non-paper media, such party must stamp each page “CONFIDENTIAL” or
 “HIGHLY CONFIDENTIAL” as appropriate and the hard copy, transcription, or printout shall
 be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under this Order.
        5.      With respect to deposition transcripts, a producing person or that person’s counsel
may designate such portion as Confidential or Highly Confidential either by (a) indicating on the
record during the deposition that a question calls for Confidential or Highly Confidential
information, in which case the reporter will bind the transcript of the designated testimony
(consisting of question and answer) in a separate volume and mark it as “Confidential
Information Governed by Protective Order”; or (b) notifying the reporter and all counsel of
record, in writing, within 30 days after a deposition has concluded, of the specific pages and
lines of the transcript and/or the specific exhibits that are to be designated Confidential or Highly
Confidential, in which case all counsel receiving the transcript will be responsible for marking
the copies of the designated transcript or exhibit (as the case may be), in their possession or
under their control as directed by the producing person or that person’s counsel by the reporter.
During the 30-day period following the conclusion of a deposition, the entire deposition
transcript will be treated as if it had been designated Confidential or Highly Confidential.
       6.       If at any time prior to the trial of this action, a producing person realizes that some
portion(s) of Discovery Material that she, he, or it had previously produced without limitation
should be designated as Confidential or Highly Confidential, she, he, or it may so designate by
so apprising all prior recipients of the Discovery Material in writing, and thereafter such
designated portion(s) of the Discovery Material will thereafter be deemed to be and treated as
Confidential or Highly Confidential under the terms of this Protective Order.
       7.     Notwithstanding the foregoing, in the event that (i) a document produced and
designated by a non-party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” is used as an

                                                                                   Exhibit 1, Page 4
        Case
         Case1:19-cv-11711-LJL
               1:19-cv-11711-LJL Document
                                  Document43-1
                                           44 Filed
                                               Filed 06/11/20
                                                     06/11/20 Page
                                                              Page 45 of
                                                                      of 910



exhibit in a deposition and (ii) counsel for the non-party is not present at the deposition, the
Parties agree that the exhibit remains designated “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” and that any testimony concerning the exhibit shall be deemed to have been
designated in writing as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” as is required in
this Paragraph.
       8.      No person subject to this Protective Order other than the producing person shall
disclose any of the Discovery Material designated by the producing person as Confidential to any
other person whomsoever, except to:
               (a) the Parties to this action, their insurers, and counsel to their insurers;
               (b) counsel retained specifically for this action, including any paralegal, clerical
and other assistant employed by such counsel and assigned to this matter;
                (c) outside vendors or service providers (such as copy-service providers and
document-management consultants, graphic production services or other litigation support
services) that counsel hire and assign to this matter, including computer service personnel
performing duties in relation to a computerized litigation system;
              (d) any mediator or arbitrator that the Parties engage in this matter or that this
Court appoints, provided such person has first executed a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto;
                (e) as to any document, its author, its addressee, and any other person indicated
on the face of the document as having received a copy;
                  (f) any witness who counsel for a Party in good faith believes may be called to
testify at trial or deposition in this action, provided such person has first executed a
Non-Disclosure Agreement in the form annexed as an Exhibit hereto;
                (g) any person retained by a Party to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action, provided such person has
first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                (h) those current or former officers, directors, partners, employees, advisors,
attorneys, and agents of a Party that the attorneys of record for such Party deem necessary to
aid in the prosecution or defense of this action;

               (i) stenographers engaged to transcribe depositions conducted in this action;
and

              (j) this Court, including any appellate court, and the court reporters and
support personnel for the same.
        9.      No person subject to this Protective Order other than the producing person shall
disclose any of the Discovery Material designated by the producing person as Highly
Confidential to any other person whomsoever, except to the persons listed in paragraphs 8(b),
8(c), 8(d), 8(e), 8(g), 8(i), and 8(j). If either party wishes to show a producing person’s “Highly
Confidential” information to persons listed in paragraph 8(f)—other than to the producing


                                                                                    Exhibit 1, Page 5
        Case
         Case1:19-cv-11711-LJL
               1:19-cv-11711-LJL Document
                                  Document43-1
                                           44 Filed
                                               Filed 06/11/20
                                                     06/11/20 Page
                                                              Page 56 of
                                                                      of 910



person’s witnesses and current employees —they must provide written notice of the intent of
such disclosure to the producing person at least seven (7) days before disclosure. The
producing person then has the burden to: (1) demonstrate why such disclosure should not be
made; and (2) if needed, move the Court to prohibit such disclosure.
        10.     Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 8(d), 8(f), 8(g) or 8(h) above, such person shall be provided by
counsel with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the
form annexed as an Exhibit hereto stating that that person has read this Protective Order and
agrees to be bound by its terms. Said counsel shall retain each signed Non-Disclosure
Agreement, hold it in escrow, and produce it to opposing counsel either prior to such person
being permitted to testify (at deposition or trial) or at the conclusion of the case, whichever
comes first.
        11.       Any Party who objects to any designation of confidentiality may at any time
prior to the trial of this action serve upon counsel for the designating person a written notice
stating with particularity the grounds of the objection. If the Parties cannot reach agreement
promptly, counsel for all Parties will address their dispute to this Court in accordance with
Paragraph 1(B) of this Court’s Individual Practices in Civil Cases.
         12.      Any Party who requests additional limits on disclosure may at any time prior to
the trial of this action serve upon counsel for the receiving Party a written notice stating with
particularity the grounds for the request. If the Parties cannot reach agreement promptly, counsel
for all Parties will address their dispute to this Court in accordance with Paragraph 1(B) of this
Court’s Individual Practices in Civil Cases.
        13.     A Party may be requested to produce Discovery Material that is subject to
contractual or other obligations of confidentiality owed to a third party. Within two business
days of receiving the request, the receiving Party subject to such obligation shall inform the third
party of the request and that the third party may seek a protective order or other relief from this
Court. If neither the third party nor the receiving Party seeks a protective order or other relief
from this Court within 21 days of that notice, the receiving Party shall produce the information
responsive to the discovery request but may affix the appropriate controlling designation.
        14.    Recipients of Confidential Discovery Material under this Protective Order may
use such material solely for the prosecution and defense of this action and any appeals thereto,
and specifically (and by way of example and not limitations) may not use Confidential Discovery
Material for any business, commercial, or competitive purpose. Nothing contained in this
Protective Order, however, will affect or restrict the rights of any person with respect to its own
documents or information produced in this action. Nor does anything contained in this
Protective Order limit or restrict the rights of any person to use or disclose information or
material obtained independently from and not through or pursuant to the Federal Rules of Civil
Procedure.
       15.    Nothing in this Protective Order will prevent any person subject to it from
producing any Confidential Discovery Material in its possession in response to a lawful
subpoena or other compulsory process, or if required to produce by law or by any government
agency having jurisdiction, provided, however, that such person receiving a request, will provide

                                                                                 Exhibit 1, Page 6
        Case
         Case1:19-cv-11711-LJL
               1:19-cv-11711-LJL Document
                                  Document43-1
                                           44 Filed
                                               Filed 06/11/20
                                                     06/11/20 Page
                                                              Page 67 of
                                                                      of 910



written notice to the producing person before disclosure and as soon as reasonably possible, and,
if permitted by the time allowed under the request, at least 10 days before any disclosure. Upon
receiving such notice, the producing person will have the right to oppose compliance with the
subpoena, other compulsory process, or other legal notice if the producing person deems it
appropriate to do so.
         16.    All persons seeking to file redacted documents or documents under seal with the
Court shall follow Rule 2(F) of this Court’s Individual Practices in Civil Cases. No person may
file with the Court redacted documents or documents under seal without first seeking leave to
file such papers. All persons producing Confidential Discovery Material are deemed to be on
notice that the Second Circuit puts limitations on the documents or information that may be
filed in redacted form or under seal and that the Court retains discretion not to afford
confidential treatment to any Confidential Discovery Material submitted to the Court or
presented in connection with any motion, application or proceeding that may result in an order
and/or decision by the Court unless it is able to make the specific findings required by law in
order to retain the confidential nature of such material. Notwithstanding its designation, there is
no presumption that Confidential Discovery Material will be filed with the Court under seal.
The Parties will use their best efforts to minimize such sealing.
       17.     All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial
or supporting or refuting any motion for summary judgment, even if such material has previously
been sealed or designated as Confidential or “Highly Confidential.”
        18.      Any Party filing a motion or any other papers with the Court under seal shall also
publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that
redacts only the Confidential Discovery Material itself, and not text that in no material way
reveals the Confidential Discovery Material.
       19.     Each person who has access to Discovery Material that has been designated as
Confidential or “Highly Confidential” shall take all due precautions to prevent the
unauthorized or inadvertent disclosure of such material, including copies, reproductions,
summaries, or abstractions of the Confidential Discovery Material. All such copies,
reproductions, summaries, extractions, and abstractions shall be subject to the terms of this
Order and shall be labeled accordingly.
        20.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the persons who receive such information and are
bound by this Protective Order in a manner that is secure and confidential. In the event that the
person receiving PII experiences a data breach, she, he, or it shall immediately notify the
producing person of the same and cooperate with the producing person to address and remedy
the breach. Nothing herein shall preclude the producing person from asserting legal claims or
constitute a waiver of legal rights or defenses in the event of litigation arising out of the
receiving person’s failure to appropriately protect PII from unauthorized disclosure.
       21.      This Protective Order shall survive the termination of the litigation. Within 30
days of the final disposition of this action, all Discovery Material designated as “Confidential” or

                                                                                 Exhibit 1, Page 7
        Case
         Case1:19-cv-11711-LJL
               1:19-cv-11711-LJL Document
                                  Document43-1
                                           44 Filed
                                               Filed 06/11/20
                                                     06/11/20 Page
                                                              Page 78 of
                                                                      of 910



“Highly Confidential,” and all copies thereof, shall be promptly returned to the producing
person, or, upon permission of the producing person, destroyed.
        22.      All persons subject to this Protective Order acknowledge that willful violation of
this Protective Order could subject them to punishment for contempt of Court. This Court shall
retain jurisdiction over all persons subject to this Protective Order to the extent necessary to
enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.
        23.     Except as set forth explicitly herein, the entry of this Protective Order does not
alter, waive, modify, or abridge any right, privilege, or protection otherwise available to any
Party or non-party with respect to the discovery of matters, including but not limited to any
Party’s or non-party’s right to assert the attorney-client privilege, the attorney work product
doctrine, or other privileges, or any Party’s right to contest any such assertion.
         24.    The inadvertent production or disclosure of Confidential Discovery Materials or
any other information (including documents) in this action that a producing Party later claims
should not have been produced due to a privilege or protection from discovery, including but
not limited to any attorney-client privilege, work product privilege, joint defense privilege, or
settlement privilege, shall not be deemed to waive any such privilege or protection. A party or
non-party may request the return or destruction of such information, which request shall
identify the information and the basis for requesting its return. If a receiving Party believes that
it has received information that may be subject to a claim of privilege or protection from
discovery, the receiving Party shall promptly identify the information to the Producing Party.
        25.     If a receiving Party learns that, by inadvertence or otherwise, it has disclosed
Discovery Material designated Confidential or “Highly Confidential” to any person or in any
circumstance not authorized under this Order, the receiving Party must immediately (a) notify
in writing the designating Party of the unauthorized disclosures, (b) use its best efforts to
retrieve all unauthorized copies of the Confidential Discovery Material, (c) inform the person
or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)
request such person or persons to execute a Non-Disclosure Agreement in the form annexed as
an Exhibit hereto.


       SO STIPULATED AND AGREED.



       Dated:                                                 Dated:




       SO ORDERED




                                                                                  Exhibit 1, Page 8
         Case
          Case1:19-cv-11711-LJL
                1:19-cv-11711-LJL Document
                                   Document43-1
                                            44 Filed
                                                Filed 06/11/20
                                                      06/11/20 Page
                                                               Page 89 of
                                                                       of 910



Dated:    6/11/2020
         New York, New York                           LEWIS J. LIMAN
                                                  United States District Judge




                                                                      Exhibit 1, Page 9
         Case
           Case
              1:19-cv-11711-LJL
                1:19-cv-11711-LJLDocument
                                   Document
                                          43-1
                                            44 Filed
                                               Filed 06/11/20
                                                     06/11/20 Page
                                                              Page 10
                                                                   9 ofof910




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
ERIC FISHON, ALICIA PEARLMAN, and PATRICK
YANG, individually and on behalf of all others similarly
situated,
                                    Plaintiffs,
                        -v-                                              19-cv-11711 (LJL)

PELOTON INTERACTIVE, INC.,                                                   NON-DISCLOSURE
                                                                             AGREEMENT
                                    Defendant.

----------------------------------------------------------------------
                                                                         X

LEWIS J. LIMAN, United States District Judge:

         I,                                       , acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential and Highly Confidential. I agree that I will
not disclose such Confidential Discovery Material to anyone other than for purposes of this
litigation and that at the conclusion of the litigation I will either return all discovery information
to the party or attorney from whom I received it, or upon permission of the producing party,
destroy such discovery information. By acknowledging these obligations under the Protective
Order, I understand that I am submitting myself to the jurisdiction of the United States District
Court for the Southern District of New York for the purpose of any issue or dispute arising
hereunder and that my willful violation of any term of the Protective Order could subject me to
punishment for contempt of Court.




Dated:




                                                                                      Exhibit 1, Page 10
